DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.

Summary
As of the claims set filed November 6, 2020, the status of the claims are as follows: claims 1, 2, 4, 5, 6, 7 and 8 are amended; claim 3 is cancelled; resulting in claims 1, 2 and 4 through 8 pending for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2021, 11/17/2020, 09/09/2020 and 09/09/2020 are considered by the examiner.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation reciting “the middle and bottom layers” in line 4 lacks sufficient antecedent basis. 
Regarding claim 7, there is insufficient antecedent basis for the following phrases: “the first polymeric layer”, “the second polymeric layer” and “the third polymeric layer”. 
Regarding claim 8, the limitation “wherein the bottom polymeric layer comprises a second special effect agent” in lines 1-2 is indefinite in light of the amendments made to claim from which claim 8 depends. In line 3 of claim 6, the newly added amendment states “and a bottom polymeric layer comprising a second special effect agent”. It is unclear if the limitation in claim 8 reciting “wherein the bottom polymeric layer comprises a second special effect agent” is requiring an additional special effect agent be present 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas et al. (US 2003/0232210).
Regarding claims 1, 2, 4 and 5, Haas et al. teaches a multilayer ink-receptive article comprising at least one polypropylene foam layer (top polymeric layer) attached to a non-foam thermoplastic film layer (bottom polymeric layer) ([0069-0122]). The polypropylene foam layer (top polymeric layer) is comprised of at least one high melt strength polypropylene and at least one blowing agent (foaming agent) that expands 
Regarding the limitation “wherein the special effect agent in the bottom polymeric layer reflects through the top polymeric layer to create a multi-dimensional, textured color”, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively. Therefore, the prima facie can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant as the burden In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112 and analogous burden of proof in MPEP 2113. 
In the instant case, as stated in the rejection above, Haas et al. teaches a multilayer ink-receptive article having a polymeric foamed layer (top polymeric layer) comprising the same blowing agents (foaming agent) as required by the claim, wherein the foamed layer (top polymeric layer) is attached to a non-foam thermoplastic film layer (bottom polymeric layer) comprising colored dyes or opaque colored pigments (special effect agent) ([0069-0122]). 
Therefore, in addition to the above disclosed limitation, the presently claimed property “wherein the special effect agent in the bottom polymeric layer reflects through the top polymeric layer to create a multi-dimensional, textured color” would have inherently been present because Haas et al. teaches the same layer structure and materials as the claimed invention of the instant application. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Haas et al. (US 2003/0232210).
Regarding claims 6 and 8, Haas et al. teaches a multilayer ink-receptive article comprising a non-foam thermoplastic film layer (middle polymeric layer) sandwiched by a first polypropylene foam layer (top polymeric layer) and a second polypropylene foam layer (bottom polymeric layer) attached to either surface of the  non-foam thermoplastic film layer (middle polymeric layer)  forming a foam/film/foam construction ([0069-0122]). The first polypropylene foam layer (top polymeric layer) and second polypropylene foam layer (bottom polymeric layer) are comprised of at least one high melt strength polypropylene and at least one blowing agent (foaming agent) that expands causing cell formation which results in the formation of the foam layer, the blowing agent (foaming agents) include azo-, carbonate- and hydrazine-based molecules including azodicabonamide, azodiisobutyronitrile, benzenesulfonhydrazide, 4,4-oxybenzene sulfonyl-semicarbazide, p-toluene sulfonyl semi-carbazide, barium azodicarboxylate, N,N’-dimethyl-N,N’-dinitrosoterephthalamide and trihydrazino triazine ([0090-0101]). 
The non-foam thermoplastic film layer (middle polymeric layer) may contain colored dyes or opaque colored pigments (special effect agent), additionally, printing on 
Haas et al. further teaches that the foam layer may contain other added components such as dyes, pigment or colorants if desired ([0051, 0069]). While the reference does not expressly recite that the second polypropylene foam layer (bottom polymeric layer) in the foam/film/foam construction comprises a dye or colorant (second special effect agent), such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dye, colorant or pigment (second special effect agent) in the second polypropylene foam layer (bottom polymeric layer) based on the desired overall visual features of the resultant multilayer ink-receptive article. 
Regarding the limitation “wherein the special effect agent in the middle and bottom layers reflect through the top polymeric layer to create a multi-dimensional, textured color”, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively. Therefore, the prima facie can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d 1252, 1255, 195 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112 and analogous burden of proof in MPEP 2113. 
In the instant case, as stated in the rejection above, Haas et al. teaches a multilayer ink-receptive article comprising a non-foam thermoplastic film layer (middle polymeric layer) sandwiched by a first polypropylene foam layer (top polymeric layer) and a second polypropylene foam layer (bottom polymeric layer) attached to either surface of the  non-foam thermoplastic film layer (middle polymeric layer)  forming a foam/film/foam construction, wherein the first polypropylene foam layer (top polymeric layer) and a second polypropylene foam layer (bottom polymeric layer) comprise the same blowing agents (foaming agent) as required by claim,6 of the instant invention, wherein the non-foam thermoplastic film layer (middle polymeric layer) comprises colored dyes or opaque colored pigments (special effect agent) ([0051, 0069-0122]). Haas et al. further teaches that the foam layer may contain other added components such as dyes, pigment or colorants if desired ([0051, 0069]).
Therefore, in addition to the above disclosed limitation, the presently claimed property “wherein the special effect agent in the bottom polymeric layer reflects through the top polymeric layer to create a multi-dimensional, textured color” would have inherently been present because Haas et al. teaches the same layer structure and materials as the claimed invention of the instant application. 	
Regarding claim 7, Haas et al. teaches all the limitations of claim 6 above, and further teaches the overall thickness of the multilayer article and the thickness of the 
While the reference does not expressly teach that the proportions of the layers in the three layered film structure as required by claim 7 is 20% of the first polypropylene foam layer ([first] top polymeric layer), 60% of the non-foam thermoplastic film layer ([second] middle polymeric layer) and 20% of the second polypropylene foam layer ([third] bottom polymeric layer), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thicknesses of the individual layers in the multilayer article taught by Haas et al. to have any desired thickness, including the proportions recited by instant claim 7, based upon the desired end use application and the desired composite mechanical properties. 

Claims 1, 2, 4, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Smith (US 2009/0317649) in view of Haas et al. (US 2003/0232210).
Regarding claims 1, 2 and 4, 
Smith further teaches that in order to improve or modify the performance of an individual layer or the structure as a whole, each layer may contain additive ingredients such as foaming agents ([0057-0067]), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include foaming agents in any of the layers, including the clear layer (3, 13; top polymeric layer) in light of the properties desired for the clear layer (3, 13; top polymeric layer). Smith, however, does not expressly recite the foaming agent is comprised azo compounds, N-nitroso compounds, sulfonyl hydrazide compounds, inorganic carbonates or polycarboxylic acids and mixtures thereof. 
Haas et al. teaches a multilayer ink-receptive article comprising a non-foam thermoplastic film layer (middle polymeric layer) sandwiched by a first polypropylene foam layer (top polymeric layer) and a second polypropylene foam layer (bottom polymeric layer) attached to either surface of the non-foam thermoplastic film layer (middle polymeric layer) forming a foam/film/foam construction ([0069-0122]). The first polypropylene foam layer (top polymeric layer) and second polypropylene foam layer (bottom polymeric layer) are comprised of at least one high melt strength polypropylene and at least one blowing agent (foaming agent) that expands causing cell formation which results in the formation of the foam layer, the blowing agent (foaming agents) include azo-, carbonate- and hydrazine-based molecules including azodicabonamide, azodiisobutyronitrile, benzenesulfonhydrazide, 4,4-oxybenzene sulfonyl-semicarbazide, p-toluene sulfonyl semi-carbazide, barium azodicarboxylate, N,N’-dimethyl-N,N’-dinitrosoterephthalamide and trihydrazino triazine ([0090-0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the foaming agents taught by Haas et al. as the foaming agent used by Smith, as Haas et al. teaches such foaming layers are appropriate for use with layer made of polyolefins such as polypropylene. 
Regarding the limitation “wherein the special effect agent in the bottom layer reflects through the top polymeric layer to create a multi-dimensional, textured color”, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively. Therefore, the prima facie can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant as the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112 and analogous burden of proof in MPEP 2113. 
In the instant case, as stated in the rejection above, Smith in view of Haas et al. teaches a multilayer polymer sheet or structure comprising a clear layer (3, 13; top polymeric layer) comprised of a polyolefin, such as polypropylene/ethylene copolymer; a color layer (5, 15; bottom polymeric layer) comprising a polyolefin such as 
Therefore, in addition to the above disclosed limitation, the presently claimed property “wherein the special effect agent in the bottom polymeric layer reflects through the top polymeric layer to create a multi-dimensional, textured color” would have inherently been present because Smith in view of Haas et al. teaches the same layer structure and materials as the claimed invention of the instant application. 	
Regarding claims 6 and 8, Smith teaches a multilayer polymer sheet or structure comprising a clear layer (3, 13; top polymeric layer) comprised of a polyolefin, such as polypropylene/ethylene copolymer; a color layer (5, 15; middle polymeric layer) comprising a polyolefin such as polypropylene/ethylene copolymer and a pigment such as opaque pigments, translucent pigments and special effects pigments such as metal flake, pearlescent, fluorescent, phosphorescent and mirrored glass (Figure 1, 2, [0023-0048]). The multilayer polymer sheet taught by Smith teaches additionally comprises a backing layer (7,17; bottom polymeric layer) on the opposing side of the color layer (5,15; middle polymeric layer), such that the layer structure is clear layer (3,13; first polymeric layer)/color layer (5,15; middle polymeric layer)/backing layer (7,17; bottom 
Smith further teaches that in order to improve or modify the performance of an individual layer or the structure as a whole, each layer may contain additive ingredients such as foaming agents ([0057-0067]), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include foaming agents in any of the layers, including the clear layer (3, 13; top polymeric layer) in light of the properties desired for the clear layer (3, 13; top polymeric layer). Smith, however, does not expressly recite the foaming agent is comprised azo compounds, N-nitroso compounds, sulfonyl hydrazide compounds, inorganic carbonates or polycarboxylic acids and mixtures thereof. 
Haas et al. teaches a multilayer ink-receptive article comprising a non-foam thermoplastic film layer (middle polymeric layer) sandwiched by a first polypropylene foam layer (top polymeric layer) and a second polypropylene foam layer (bottom polymeric layer) attached to either surface of the non-foam thermoplastic film layer (middle polymeric layer) forming a foam/film/foam construction ([0069-0122]). The first polypropylene foam layer (top polymeric layer) and second polypropylene foam layer (bottom polymeric layer) are comprised of at least one high melt strength polypropylene and at least one blowing agent (foaming agent) that expands causing cell formation which results in the formation of the foam layer, the blowing agent (foaming agents) include azo-, carbonate- and hydrazine-based molecules including azodicabonamide, azodiisobutyronitrile, benzenesulfonhydrazide, 4,4-oxybenzene sulfonyl-semicarbazide, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the foaming agents taught by Haas et al. as the foaming agent used by Smith, as Haas et al. teaches such foaming layers are appropriate for use with layer made of polyolefins such as polypropylene. 
Regarding the limitation “wherein the special effect agent in the middle and bottom layers reflect through the top polymeric layer to create a multi-dimensional, textured color”, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively. Therefore, the prima facie can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant as the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112 and analogous burden of proof in MPEP 2113. 
In the instant case, as stated in the rejection above, Smith in view of Haas et al. teaches a multilayer polymer sheet or structure comprising a clear layer (3, 13; top 
Therefore, in addition to the above disclosed limitation, the presently claimed property “wherein the special effect agent in the bottom polymeric layer reflects through the top polymeric layer to create a multi-dimensional, textured color” would have inherently been present because Smith in view of Haas et al. teaches the same layer structure and materials as the claimed invention of the instant application.
Regarding claim 7, Smith in view of Haas et al. teaches all the limitations of claims 1, and Smith further teaches a layer structure of clear layer (3,13; top polymeric layer)/color layer (5,15; middle polymeric layer)/backing layer (7,17; bottom polymeric 
Smith teaches that the clear layer (3, 13; first polymeric layer) can be 1 to 20 mil thick ([0032]), the color layer (5, 15; middle polymeric layer) can be 1-20 mil thick ([0034]) and the backing layer (7, 17; bottom polymeric layer) can be 1 to 500 mil thick ([0041]), and the overall film can have a thickness 3 to 540 mil ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date, based upon the teaching of Smith, to have a layer structure with the proportions as claimed based on the desired balance of properties with respect to durability, weatherability and appearance requirements (see [0026]). 

Response to Arguments
Response-Claim Objections
The previous objection to claim 3 for having the incorrect status identifier is overcome by the Applicants amendments in the most recent claim set received November 6, 2020. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 7 and by dependency claims 2, 4-6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are 
In light of the Applicant amendments, new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are made with respect to claims 6, 7 and 8 in the above office action. 

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the Applicants amendments, the previously used reference to Smith is being used in combination with Haas et al. in the rejections above to address the Applicants amendments to independent claim 1. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guan et al. (CN 105216410, translation provided by Applicant, cited on IDS) teaches a polymeric support layer comprising molded polymer layers on either surface, the molded polymer layers are comprised of opaque foamed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785